The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the jury’s determinations concerning identification. Both the purchasing and “ghost” undercover officers made reliable identifications of defendant.
*589Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J.P., Saxe, Buckley, Ellerin and Marlow, JJ.